Name: Commission Implementing Regulation (EU) NoÃ 317/2011 of 31Ã March 2011 amending for the 147th time Council Regulation (EC) NoÃ 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban
 Type: Implementing Regulation
 Subject Matter: international affairs;  civil law;  politics and public safety;  Asia and Oceania
 Date Published: nan

 1.4.2011 EN Official Journal of the European Union L 86/63 COMMISSION IMPLEMENTING REGULATION (EU) No 317/2011 of 31 March 2011 amending for the 147th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001 prohibiting the export of certain goods and services to Afghanistan, strengthening the flight ban and extending the freeze of funds and other financial resources in respect of the Taliban of Afghanistan (1), and in particular Article 7(1)(a) and 7a(1) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 23 March 2011 the Sanctions Committee of the United Nations Security Council decided to add one natural person to its list of persons, groups and entities to whom the freezing of funds and economic resources should apply. (3) Annex I to Regulation (EC) No 881/2002 should therefore be updated accordingly. (4) In order to ensure that the measures provided for in this Regulation are effective, this Regulation should enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is hereby amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 March 2011. For the Commission, On behalf of the President, Head of the Foreign Policy Instruments Service (1) OJ L 139, 29.5.2002, p. 9. ANNEX In Annex I to Regulation (EC) No 881/2002, under the heading Natural persons, the following entry shall be added: Ibrahim Hassan Tali Al-Asiri (alias (a) Ibrahim Hassan Tali Asiri, (b) Ibrahim Hasan Talea Aseeri, (c) Ibrahim Hassan al-Asiri, (d) Ibrahim Hasan Tali Asiri, (e) Ibrahim Hassan Tali Assiri, (f) Ibrahim Hasan TaliA Asiri, (g) Ibrahim Hasan Tali al-Asiri, (h) Ibrahim al-Asiri, (i) Ibrahim Hassan Al Asiri, (j) Abu Saleh, (k) Abosslah, (l) Abu-Salaah). Address: Yemen. Date of birth: (a) 19.4.1982, (b) 18.4.1982, (c) 24.6.1402 (Hijri Calendar). Place of birth: Riyadh, Saudi Arabia. Nationality: Saudi Arabian. Passport No: F654645 (Saudi Arabian passport number, issued on 30.4.2005, expired on 7.3.2010, issue date in Hijri Calendar 24/06/1426, expiry date in Hijri Calendar 21/03/1431). National identification No: 1028745097 (Saudi Arabian civil identification number). Other information: (a) Operative and principal bomb maker of Al-Qaida in the Arabian Peninsula; (b) Believed to be hiding in Yemen as at March 2011; (c) Wanted by Saudi Arabia; (d) INTERPOL Orange Notice (file #2009/52/OS/CCC, #81) has been issued for him; (e) Associated with Nasir abd-al-Karim Abdullah Al-Wahishi, Said Ali al-Shihri, Qasim Yahya Mahdi al-Rimi and Anwar Nasser Abdulla Al-Aulaqi. Date of designation referred to in Article 2a(4)(b): 24.3.2011.